Citation Nr: 0804532	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
arthritis of the right and left hip.

2.  Entitlement to service connection for arthritis of the 
right and left hip, to include as secondary to the veteran's 
service-connected degenerative changes of the spine, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran has verified active service from October 1957 to 
April 1971 and March 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was scheduled for a Travel Board Hearing before 
the Board in St. Petersburg, Florida, however he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2007).  Accordingly, this 
veteran's request for a hearing is considered withdrawn.

The issue of entitlement to service connection for arthritis 
of the right and left hip, to include as secondary to the 
veteran's service-connected degenerative changes of the 
spine, L5-S1, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for arthritis of the right and left hip in March 2001.  The 
veteran was notified of this decision in April 2001, but did 
not file an appeal.

2.  The evidence received since the March 2001 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for arthritis of the right and left hip.



CONCLUSIONS OF LAW

1.  The March 2001 rating decision denying service connection 
for arthritis of the right and left hip is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for arthritis 
of the right and left hip has been submitted.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Claim of Service Connection

In a March 2001 rating decision, the RO denied service 
connection for arthritis of the right and left hip on the 
basis that there was no evidence associating the veteran's 
arthritis of the right and left hip with his time in service.  
The veteran was notified of the decision and of his appellate 
rights in April 2001.  The evidence of record at the time of 
the March 2001 rating decision consisted of the veteran's 
service medical records; treatment records from West Florida 
Medical Center and Dr. J.B, a private physician, dated from 
October 1996 to December 2000; and a VA Compensation and 
Pension (C&P) joints examination report dated in February 
2001.

The veteran did not file an appeal of the March 2001 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has rephrased the issues on appeal.  The veteran's 
prior claim for arthritis of the right and left hip was 
previously denied and he did not appeal.  The fact that the 
RO may have determined in the January 2005 statement of the 
case that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the March 2001 rating decision, the veteran 
submitted a statement of Dr. J.B. dated October 2003 which 
opined that the veteran's arthritis of the right and left hip 
was "complicated by lumbar degenerative disk and joint 
disease."  This opinion of Dr. J.B. is new as it did not 
exist at the time of the prior determination and material in 
that it could help to substantiate that the veteran's 
arthritis of the right and left hip has been aggravated by 
the veteran's service-connected degenerative changes of the 
spine, L5-S1, which was unestablished at the time of the 
prior denial.  As such, his report raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  Thus, the evidence is "new and material" under 
the provisions of 38 C.F.R. § 3.156, and the claim is 
reopened.



ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for arthritis, to this 
extent, the appeal is granted.


REMAND

Entitlement to Service Connection for Arthritis of the Right 
and Left Hip

The veteran seeks service connection for arthritis of the 
right and left hip, to include as secondary to the veteran's 
service-connected degenerative changes of the spine, L5-S1.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for arthritis of the right 
and left hip.  All of the veteran's induction and separation 
examinations indicate that the veteran's musculokeletal 
system was normal.

There is no complaint, diagnosis, or treatment for arthritis 
of the right and left hip in the record prior to a November 
1996 X-ray report diagnosing the veteran with advanced 
bilateral osteoarthritis of both hips.  The record reveals 
that the veteran has been continuously treated for arthritis 
of the right and left hip by Dr. J.B. since November 1996.

In February 2001 the veteran was afforded a VA C&P joints 
examination in conjunction with his initial claim of 
entitlement to service connection for arthritis of the right 
and left hip.  The veteran reported that he experienced 
chronic pain in the back and hip region and that the left hip 
seemed more symptomatic than the right.  He indicated that he 
had to change positions often because extended sitting, 
standing, and walking cause him pain.  The examiner obtained 
X-rays of the veteran's hips and diagnosed the veteran with 
severe arthritis of the hips with marked limitation of 
motion.  The examiner did not provide an opinion on the 
etiology of the veteran's arthritis nor did the examiner 
render an opinion on whether the veteran's arthritis of the 
hips was proximately due to or permanently aggravated by the 
veteran's degenerative changes of the spine, L5-S1.

In October 2003, the veteran filed a claim to reopen his 
claim of entitlement to service connection for arthritis of 
the right and left hip and submitted a medical opinion letter 
of his private physician, Dr. J.B., dated October 2003.  The 
letter indicated that the veteran had "end stage 
osteoarthritis of bilateral hips complicated by lumbar 
degenerative disk and joint disease."  However, Dr. J.B. did 
not provide any rationale for his opinion.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  Pursuant to the Court of Appeals for Veterans Claims' 
decision in McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
the first element to be addressed when determining whether a 
VA examination is required is whether there is competent 
evidence of a current disability.  The medical records 
indicate that the veteran has a current disability.  The 
second element to be addressed is whether the evidence 
establishes that the veteran suffered an in-service event, 
injury or disease.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, the 
veteran has provided medical evidence which supports that his 
current disability may be related to a service-connected 
disability.  However, VA has not provided the veteran with an 
examination that addresses whether the hip disabilities are 
related to or aggravated by the service-connected low back 
disability. 

As noted above, in February 2001, VA conducted a C&P joints 
examination.  The examiner diagnosed the veteran with severe 
arthritis of the hips.  However, the examiner failed to 
render an opinion on whether the veteran's arthritis of the 
hips was proximately due to or permanently aggravated by the 
veteran's degenerative changes of the spine, L5-S1.  In a 
letter dated October 2003, Dr. J.B. rendered the opinion that 
the veteran's arthritis of the right and left hip was 
complicated by the veteran's degenerative changes of the 
spine, L5-S1.  However, Dr. J.B. provided no rationale for 
his opinion.  Therefore, in light of the current existence of 
arthritis of the right and left hip, as well as some 
indication that the veteran's arthritis of the right and left 
hip is proximately due to or aggravated by the veteran's 
degenerative changes of the spine, L5-S1, the claim must be 
remanded for the veteran to be afforded another VA C&P 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his back and hips by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's arthritis of the right 
and left hip and an opinion whether any 
disease or disability is at least as 
likely as not (50 percent or greater 
possibility) proximately due to or 
permanently aggravated by the veteran's 
degenerative changes of the spine, L5-S1.  
The examiner must provide a complete 
rationale for any stated opinion.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


